 



Exhibit 10.1

AGREEMENT

     AGREEMENT (this “Agreement”) made this 19th day of April, 2005 among Westin
Hotels Limited Partnership, a Delaware limited partnership (“WHLP”), Westin
Chicago Limited Partnership, a Delaware limited partnership (“WCLP”), St.
Francis Limited Partnership, a Delaware limited partnership (“St. Francis LP”
and, together with WHLP and WCLP, the “Partnerships”), Westin Realty Corp., a
Delaware corporation and the general partner of WHLP (“Westin Realty”), 909
North Michigan Avenue Corporation, a Delaware corporation and the general
partner of WCLP (“909 Corporation”), St. Francis Hotel Corporation, a Delaware
corporation and the general partner of St. Francis LP (“St. Francis Corporation”
and, together with Westin Realty and 909 Corporation, the “General Partners”),
and Starwood Hotels & Resorts Worldwide, Inc., a Maryland corporation and the
parent of Westin Realty, 909 Corporation and St. Francis Corporation
(“Starwood”).

     WHEREAS, the Amended and Restated Agreement of Limited Partnership of
Westin Hotels Limited Partnership, dated February 18, 1987 (the “WHLP
Partnership Agreement”), the Amended and Restated Agreement of Limited
Partnership of the Westin Chicago Limited Partnership, dated February 18, 1987
(the “WCLP Partnership Agreement”) and the Amended and Restated Agreement of
Limited Partnership of the Westin St. Francis Limited Partnership, dated
February 18, 1987 (the “St. Francis Partnership Agreement” and, together with
the WHLP Partnership Agreement and the WCLP Partnership Agreement, the
“Partnership Agreements”) require that each of the Partnerships, to the fullest
extent permitted by law, indemnify and hold harmless any Person (as defined
below) who was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding (including any
action by or in the right of such partnership), by reason of any act or omission
or alleged act or omission arising out of such Person’s activities as a general
partner of such partnership or as an officer, director, shareholder or Affiliate
(as defined below) of the general partner of such partnership if such activities
were performed in good faith either on behalf of such partnership or in
furtherance of the interests of such partnership, and in a manner reasonably
believed by such Person to be within the scope of the authority conferred by the
applicable Partnership Agreement or by law or by the consent of the limited
partners in accordance with the provisions of the applicable Partnership
Agreement, against losses, damages or expenses for which such Person has not
otherwise been reimbursed (including attorneys’ fees, judgments, fines and
amounts paid in settlement) actually and reasonably incurred by such Person in
connection with such action, suit or proceeding so long as such person was not
guilty of negligence, misconduct or any other breach of fiduciary duty with
respect to such acts or omissions, provided that satisfaction of any
indemnification and any holding harmless will be from and limited to partnership
assets and no limited partner shall have any personal liability on account
thereof, and provided that such an indemnification of an Affiliate will be
limited to losses, damages or expenses to which the Affiliate is subject because
it has performed a fiduciary obligation of the general partner on behalf of the
general partner.

     WHEREAS, WHLP and Westin Realty currently are involved in an arbitration
proceeding with Kalmia Investors LLC (“Kalmia”), a limited partner of WHLP;

 



--------------------------------------------------------------------------------



 



     WHEREAS, in the arbitration Kalmia has asserted certain counterclaims
against WHLP and Westin Realty and third-party claims against Starwood, 909
Corporation, WCLP, St. Francis Corporation and St. Francis LP;

     WHEREAS, the General Partners believe the advancement of expenses in
accordance with this Agreement is fair to the Partnerships and are not aware of
any special circumstances indicating the such advancement would be unfair to the
Partnerships; and

     WHEREAS, the General Partners believe the advancement of expenses in
accordance with this Agreement is in the best interest of the Partnerships;

     NOW, THEREFORE, the parties hereto hereby agree as follows:

     1. Definitions. The following terms, as used herein, shall have the
following respective meanings:

     (a) An Affiliate: of a specified Person means (i) any Person directly or
indirectly owning, controlling or holding with power to vote 10% or more of the
outstanding voting securities of the specified Person; (ii) any Person 10% or
more of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote by the specified Person; (iii) any Person
directly or indirectly controlling, controlled by or under common control with
the specified Person; (iv) any officer, director or partner of the specified
Person; and (v) any Person of which the specified Person is an officer, director
or partner.

     (b) Claim: means the pending arbitration proceeding among Kalmia, WHLP,
Westin Realty, Starwood, 909 Corporation, WCLP, St. Francis Corporation and St.
Francis LP as well as any other action, suit or proceeding which may be brought
by Kalmia or its Affiliates related to any of the Partnerships.

     (c) Expenses: means any reasonable expenses incurred by any Indemnitee as a
result of a Claim or Claims made against any Indemnitee for Indemnifiable
Events, including, without limitation, attorneys’ fees and all other costs,
expenses and obligations paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participate in any Claim.

     (d) Fines: means any fine or penalty.

     (e) Indemnifiable Event: means any event or occurrence, occurring prior to
or after the date of this Agreement, for which any of the Partnerships is
required to indemnify any of the Indemnitees under any of the Partnership
Agreements or applicable law.

     (f) Indemnitees: means the General Partners, Starwood and any other Persons
entitled to indemnification under any of the Partnership Agreements.

     (g) Losses: means any amounts or sums which Indemnitee is legally obligated
to pay as a result of a Claim or Claims made against Indemnitee for
Indemnifiable Events including, without limitation, damages, judgments and sums
or amounts paid in settlement of a Claim or Claims, and Fines.

2



--------------------------------------------------------------------------------



 



     (h) Person: means any individual, corporation, partnership, trust or other
entity.

     2. Advancement.

     (a) The Partnerships shall be obligated to pay the Expenses of any Claim in
advance of the final disposition thereof.

     (b) All payments on account of the Partnerships’ indemnification
obligations under this Agreement shall be made promptly after Indemnitees’
written request therefore, but in no event later than 10 days after such written
request.

     3. Reimbursement. Each Indemnitee hereby expressly undertakes and agrees to
reimburse the Partnerships for all Losses and Expenses paid by the Partnerships
in connection with any Claim against such Indemnitee in the event and only to
the extent that a determination shall have been made by a court or arbitration
panel in a final decision from which there is no further right to appeal that
such Indemnitee is not entitled to be indemnified by the Partnerships for such
Losses and Expenses pursuant to the terms of the Partnership Agreements or
applicable law.

     4. Non-exclusivity, Etc. The rights of any Indemnitee hereunder shall be in
addition to any other rights such Indemnitee may have under any of the
Partnership Agreements or applicable law.

     5. Severability. In the event that any provision of this Agreement is
determined by a court or arbitration panel to require any Partnership to do or
to fail to do an act which is in violation of applicable law, such provision
(including any provision within a single section, paragraph or sentence) shall
be limited or modified in its application to the minimum extent necessary to
avoid a violation of law, and, as so limited or modified, such provision and the
balance of this Agreement shall be enforceable in accordance with their terms to
the fullest extent permitted by law.

     6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed entirely within such State.

     7. Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one and the same instrument.

     8. Amendment; Waiver. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless made in a writing
signed by each of the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement
as of the day and year first above written.

            WESTIN HOTELS LIMITED PARTNERSHIP
      By:   Westin Realty Corp., its General Partner      

            By:   /s/ Alan M. Schnaid         Name:   Alan M. Schnaid       
Title:   Vice President     

            WESTIN CHICAGO LIMITED PARTNERSHIP
      By:   909 North Michigan Avenue Corporation, its General Partner      

            By:   /s/ Alan M. Schnaid         Name:   Alan M. Schnaid       
Title:   Vice President     

            ST. FRANCIS LIMITED PARTNERSHIP
      By:   St. Francis Hotel Corporation., its General Partner      

            By:   /s/ Alan M. Schnaid         Name:   Alan M. Schnaid       
Title:   Vice President     

            WESTIN REALTY CORP.
      By:   /s/ Alan M. Schnaid         Name:   Alan M. Schnaid        Title:  
Vice President     

            909 NORTH MICHIGAN AVENUE CORPORATION
      By:   /s/ Alan M. Schnaid         Name:   Alan M. Schnaid        Title:  
Vice President   

4



--------------------------------------------------------------------------------



 



            ST. FRANCIS HOTEL CORPORATION
      By:   /s/ Alan M. Schnaid         Name:   Alan M. Schnaid        Title:  
Vice President     

            STARWOOD HOTELS & RESORTS WORLDWIDE, INC.
      By:   /s/ Alan M. Schnaid         Name:   Alan M. Schnaid        Title:  
Senior Vice President     

5